Allowable Subject Matter
Claims 1-4 and 7-21 allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s argument that the device of Heggeness as modified by Leibinger does not disclose a bone plate defining a plurality of petal extending radially from a central location, wherein each petal is configured to apply a radially inward compressive force separate from each of the other petals is persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775